United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2585
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Jacquell Lowe

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                    ____________

                            Submitted: January 21, 2020
                              Filed: January 28, 2020
                                   [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Jacquell Lowe appeals the sentence the district court1 imposed after he pleaded
guilty to a drug offense pursuant to a plea agreement that contained an appeal waiver.

      1
       The Honorable Daniel L. Hovland, United States District Court Judge for the
District of North Dakota.
His counsel has filed a motion to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging whether the district court properly
considered the policy disagreements that exist among district courts regarding
methamphetamine sentencing guidelines and suggesting that the sentence is
unreasonable. Lowe has filed a supplemental brief asserting that counsel was
ineffective and reiterating the claim regarding policy disagreements.

       We decline, at this time, to consider ineffective-assistance issues. See United
States v. Woods, 717 F.3d 654, 657 (8th Cir. 2013) (stating that ineffective-assistance
claims are usually best litigated in collateral proceedings, and this court considers
such claims on direct appeal only if the record has been fully developed, counsel’s
error is readily apparent, or to not act would amount to plain miscarriage of justice).
As to the remaining issues, we enforce the appeal waiver. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (stating that this court reviews de novo the validity
and applicability of an appeal waiver); United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (stating that an appeal waiver will be enforced if the appeal
falls within the scope of the waiver, the defendant knowingly and voluntarily entered
into the plea agreement and the waiver, and enforcing the waiver would not result in
a miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, grant counsel leave to withdraw,
and deny Lowe’s motion for appointment of new counsel.
                      ______________________________




                                         -2-